Title: To Thomas Jefferson from Daniel Carroll, 1 February 1793
From: Carroll, Daniel
To: Jefferson, Thomas



Dear Sir
Geo Town feby 1st. 1793

Your favor of the 15th Ulto. with the plat of the Territory of Columbia reachd this as I am informed on the 25th Ulto. It came to my hands the monday following and I disired Mr. Gantt to deliver it to Mr. Ellicot for the purposes desired. Your Note with Mr. Traquairs to you is just receivd. I expect Messrs: Johnson and Stuart this Evening & remain Dear Sir, with very great esteem & respect, Your Most Obt hble Servt

Danl. Carroll

